 THE NYACK HOSPITAL345The Nyack Hospital and Local 200, Service Employ-ees International Union, AFL-CIO and Local363, International Brotherhood of ElectricalWorkers, AFL-CIO, Joint Petitioners andLocal 200, Service Employees InternationalUnion, AFL-CIO, Petitioner. Cases 2-RC-17762, 2-RC-17774, and 2-RC-17775March 12, 1980DECISION AND DIRECTION OF THIRDELECTIONSBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the challenges andthe objections to second elections held November17, 1978,1 and the Hearing Officer's report recom-I The elections were conducted pursuant t a Stipulation for Certifica-tion Upon Consent Election IIl Case 2RC 17762 the tally, as revised,shoss 13 for the Joint Petitiioners, 2t for District 1199, National Unionof Hospital and Health Care Employees. RWDSU AFL CIO. the Inter-senor therein. 138 against participating labor orgattizations, and 5 oldballots there 'sere 2 challenged ballots, a sufficilent number to affect theresults of the electionl In Case 2 RC- 17774, the tally x. as for Petitiotn-er. 117 for Guild of Professiotnal, Technical and Office Emplosees a Di-,ision of Dlstrict 11 99, National Union of Hospital and Health Care Em-ployees. RWDSUl AFL CIO. the Intersenor therein and il Case 2-RC17775. and 115 against participating labor organizations there x as I chal-lenged ballot an insufficient number to affect the results of the electionIn Case 2-RC 17775, the talls sas 12 for Petitioner. 76 for the Inter-senor. and 85 against participating labor orgatnizations: there sere 5 chal-lenged ballots a sufficient niumiber t affect the results of the clection248 NLRB No. 43viewed the record in light of the exceptions andbrief, and hereby adopts, as amended, the HearingOfficer's findings and recommendations.2[Direction of Third Elections and Excelsior foot-note omitted from Publication.]2 U'ith respect to the objections, we note that the Emplo.er's excep-tion to the Hearing Officer's treatment of Objection 4 runs onl% to theHearing Officer's recommendation that the elections he set aside and newelections directed. and lnot to the Hearing Officer's resolution of Objec-tion 4 on its merits Absent such an eception b the Emplo'er or anyother part) we adopt. pro jlirnmu. the Hearing Officer's recommendationto sustain Objectlon 4 In the absence f exceptions ve adopt pro Jbrmnthe earing Officer's recommenidation to sustain Objection I, and tooverrule Objection 3 Also in the absence of exceptionrs e adopt. profbOrmt, the Hearing Officer's recommendations related to the fise ques-tionable ballots i Case 2 RC 17774. hich were put issue Ohjec-tion 2With respect to the challenges, in the absence of exceptions we adopt.pro /ormairr the Hearing Officer's recommendalionl as follows: It Case 2RC 17762, to oerrule the challege to Adrienne Herman's ballot and tosustain the challenge to Mark Sorefman's ballot (We note that in thatportion of his report herein he summarized "Recommendations" theHearing Officer inadvertentl recommenlded that the challenges to Soref-man's ballot be erruled We herebh crrect this error ) in Case 2-RC17774. nol t resolve the challenge to Janice Flynn's ballot because it asnot determinatise. ill Case 2RC 17775. to oxerrule the challenges to theballo s of Rogelii Almiro l. Mario Raso. and Patricia Vitale, and to sus-tain the challenge to the ballot of Patricia Belltz As the challenged ballortsare insufficient in any unit to render the results therein conclusise. xehereby direct that none of the challenged hallots shall he opened andcountedWe also agree ith the Hearing Officer that here there are threechoices on the ballot an election in \s:hich none of the choices receixes amajorit of the alid otles cast is inconclusie See Natrinal abor Rela-tions Board Casehandling Manual (Part T o) Represenltation Proceed-ilgs. Sec. 1 1350 1THE NYACK HOSPITAL 345